
		110th CONGRESS
		2d Session
		H. R. 5715
		In the Senate of the United
	 States,
		
			April 30, 2008.
		
		Amendments:
		That the bill from the House of Representatives
		(H.R. 5715) entitled An Act to ensure
		continued availability of access to the Federal student loan program for
		students and families., do pass with the following
		
			(1)On page 2,
	 line 5, strike and
	 graduate
			(2)On page 7,
	 line 11, strike issued and insert:
	 first disbursed
			(3)On page 9,
	 line 12, strike issued and insert:
	 first disbursed
			(4)On page 9,
	 line 24 through page 10 line 11 strike and
	 insert:
				
					(B)(i)Extenuating
		  circumstancesAn eligible
		  lender may determine that extenuating circumstances exist under the regulations
		  promulgated pursuant to paragraph (1)(A) if, during the period beginning
		  January 1, 2007, and ending December 31, 2009, an applicant for a loan under
		  this section—
							(I)is or has been delinquent for 180 days or
		  fewer on mortgage loan payments or on medical bill payments during such period;
		  and
							(II)is not and has not been more than 89 days
		  delinquent on the repayment of any other debt during such period.
							(ii)Definition of mortgage
		  loanIn this subparagraph, the term mortgage loan
		  means an extension of credit to a borrower that is secured by the primary
		  residence of the borrower.
						(iii)Rule of
		  constructionNothing in this subparagraph shall be construed to
		  limit an eligible lender’s authority under the regulations promulgated pursuant
		  to paragraph (1)(A) to determine that extenuating circumstances
		  exist.
						.(5)On page 10, after line 24
	 insert:
				(1)in paragraph (1), by
		inserting after the second sentence the following: No loan under section
		428, 428B, or 428H that is made pursuant to this subsection shall be made with
		interest rates, origination or default fees, or other terms and conditions that
		are more favorable to the borrower than the maximum interest rates, origination
		or default fees, or other terms and conditions applicable to that type of loan
		under this part.;
				(6)On page 12, line 14, strike
	 lenders willing to make
	 loans and insert:
	 eligible lenders willing to make
	 loans under this part
			(7)On page 13,
	 after line 2 insert:
				
					(6)Expiration of
		  authorityThe Secretary’s authority under paragraph (4) to
		  designate institutions of higher education for participation in the program
		  under this subsection shall expire on June 30, 2009.
					(7)Expiration of
		  designationThe eligibility of an institution of higher
		  education, or borrowers from such institution, to participate in the program
		  under this subsection pursuant to a designation of the institution by the
		  Secretary under paragraph (4) shall expire on June 30, 2009. After such date,
		  borrowers from an institution designated under paragraph (4) shall be eligible
		  to participate in the program under this subsection as such program existed on
		  the day before the date of enactment of the Ensuring Continued Access to
		  Student Loans Act of 2008.
					(8)Prohibition on
		  inducements and marketingEach guaranty agency or eligible lender
		  that serves as a lender-of-last-resort under this subsection—
						(A)shall be subject to the
		  prohibitions on inducements contained in subsection (b)(3) and the requirements
		  of section 435(d)(5); and
						(B)shall not advertise,
		  market, or otherwise promote loans under this subsection, except that nothing
		  in this paragraph shall prohibit a guaranty agency from fulfilling its
		  responsibilities under paragraph (2)(C).
						(9)Dissemination and
		  reporting
						(A)In
		  generalThe Secretary shall—
							(i)broadly disseminate
		  information regarding the availability of loans made under this
		  subsection;
							(ii)during the period
		  beginning July 1, 2008 and ending June 30, 2010, provide to the Committee on
		  Health, Education, Labor, and Pensions of the Senate and the Committee on
		  Education and Labor of the House of Representatives and make available to the
		  public—
								(I)copies of any new or
		  revised plans or agreements made by guaranty agencies or the Department related
		  to the authorities under this subsection;
								(II)quarterly reports
		  on—
									(aa)the number and amounts
		  of loans originated or approved pursuant to this subsection by each guaranty
		  agency and eligible lender; and
									(bb)any related payments by
		  the Department, a guaranty agency, or an eligible lender; and
									(III)a budget estimate of the costs to the
		  Federal Government (including subsidy and administrative costs) for each 100
		  dollars loaned, of loans made pursuant to this subsection between the date of
		  enactment of the Ensuring Continued Access to Student Loans Act of 2008 and
		  June 30, 2009, disaggregated by type of loan, compared to such costs to the
		  Federal Government during such time period of comparable loans under this part
		  and part D, disaggregated by part and by type of loan; and
								(iii)beginning July 1, 2010,
		  provide to the Committee on Health, Education, Labor, and Pensions of the
		  Senate and the Committee on Education and Labor of the House of Representatives
		  and make available to the public—
								(I)copies of any new or
		  revised plans or agreements made by guaranty agencies or the Department related
		  to the authorities under this subsection; and
								(II)annual reports
		  on—
									(aa)the number and amounts
		  of loans originated or approved pursuant to this subsection by each guaranty
		  agency and eligible lender; and
									(bb)any related payments by
		  the Department, a guaranty agency, or an eligible lender.
									(B)Separate
		  reportingThe information required to be reported under
		  subparagraph (A)(ii)(II) shall be reported separately for loans originated or
		  approved pursuant to paragraph (4), or payments related to such loans, for the
		  time period in which the Secretary is authorized to make designations under
		  paragraph
		  (4).
						.(8)On page 13, line 12, strike
	 agency's and insert:
	 agencies
			(9)On page 14,
	 line 3, strike adding at
	 the end and insert: inserting before the matter
	 following paragraph (5)
			(10)On page 15,
	 line 19, strike loans
	 originated and insert: loans first
	 disbursed
			(11)On page 15,
	 line 21, after October 1, 2003, insert: and before July
	 1, 2009, 
			(12)On page 16,
	 line 1, after Federal Government insert: (including the
	 cost of servicing the loans
	 purchased)
			(13)On page 16,
	 strike lines 5 through 23, and insert the
	 following:
				
					(2)Federal register
		  noticeThe Secretary, the Secretary of the Treasury, and the
		  Director of the Office of Management and Budget, shall jointly publish a notice
		  in the Federal Register prior to any purchase of loans under this section
		  that—
						(A)establishes the terms and
		  conditions governing the purchases authorized by paragraph (1);
						(B)includes an outline of
		  the methodology and factors that the Secretary, the Secretary of the Treasury,
		  and the Director of the Office of Management and Budget, will jointly consider
		  in evaluating the price at which to purchase loans made under section 428,
		  428B, or 428H; and
						(C)describes how the use of
		  such methodology and consideration of such factors used to determine purchase
		  price will ensure that loan purchases do not result in any net cost to the
		  Federal Government (including the cost of servicing the loans
		  purchased).
						.(14)On page 20, after line 9 insert
	 the following:
				10.Academic
		Competitiveness Grants
					(a)AmendmentsSection 401A of the Higher Education Act of
		1965 (20 U.S.C. 1070a–1) is amended—
						(1)by striking subsection (a) and inserting
		the following:
							
								(a)Academic competitiveness grant program
		  authorizedThe Secretary
		  shall award grants, in the amounts specified in subsection (d)(1), to eligible
		  students to assist the eligible students in paying their college education
		  expenses.
								;
						(2)in subsection (b)—
							(A)by striking academic year
		each place it appears and inserting year; and
							(B)in paragraph (2), by
		striking third or fourth and inserting third, fourth, or
		fifth;
							(3)in subsection (c)—
							(A)in the matter preceding paragraph
		(1)—
								(i)by striking
		full–time;
								(ii)by striking
		academic and inserting award; and
								(iii)by striking is
		made and inserting is made for a grant under this
		section;
								(B)by striking paragraphs (1) and (2) and
		inserting the following:
								
									(1)is eligible for a Federal Pell
		  Grant;
									(2)is enrolled or accepted for enrollment in
		  an institution of higher education on not less than a half-time basis;
		  and
									;
		  and
							(C)in paragraph (3)—
								(i)by striking academic each
		place the term appears;
								(ii)in subparagraph
		(A)—
									(I)by striking the matter
		preceding clause (i) and inserting the following:
										
											(A)the first year of a
		  program of undergraduate education at a two- or four-year degree-granting
		  institution of higher education (including a program of not less than one year
		  for which the institution awards a
		  certificate)—
											;
									(II)by striking clause (i)
		and inserting the following:
										
											(i)has successfully
		  completed, after January 1, 2006, a rigorous secondary school program of study
		  that prepares students for college and is recognized as such by the State
		  official designated for such recognition, or with respect to any private or
		  home school, the school official designated for such recognition for such
		  school, consistent with State law, which recognized program shall be reported
		  to the Secretary; and
											;
		  and
									(III)in clause (ii), by
		inserting , except as part of a secondary school program of
		study before the semicolon;
									(iii)in subparagraph (B)—
									(I)in the matter preceding clause (i), by
		striking year of and all that follows through higher
		education and inserting year of a program of undergraduate
		education at a two- or four-year degree-granting institution of higher
		education (including a program of not less than two years for which the
		institution awards a certificate); and
									(II)in clause (ii), by striking
		or after the semicolon at the end;
									(iv)in subparagraph (C)—
									(I)in the matter preceding subclause (I) of
		clause (i), by inserting certified by the institution to be 
		after is;
									(II)by striking clause (i)(II) and inserting
		the following:
										
											(II)a critical foreign language;
		  and
											;
		  and
									(III)in clause (ii), by striking the period at
		the end and inserting a semicolon; and
									(v)by adding at the end the following:
									
										(D)the third or fourth year of a program of
		  undergraduate education at an institution of higher education (as defined in
		  section 101(a)), is attending an institution that demonstrates, to the
		  satisfaction of the Secretary, that the institution—
											(i)offers a single liberal
		  arts curriculum leading to a baccalaureate degree, under which students are not
		  permitted by the institution to declare a major in a particular subject area,
		  and the student—
												(I)(aa)studies, in such
		  years, a subject described in subparagraph (C)(i) that is at least equal to the
		  requirements for an academic major at an institution of higher education that
		  offers a baccalaureate degree in such subject, as certified by an appropriate
		  official from the institution; and
													(bb)has
		  obtained a cumulative grade point average of at least 3.0 (or the equivalent as
		  determined under regulations prescribed by the Secretary) in the relevant
		  coursework; or
													(II)is required, as part of
		  the student's degree program, to undertake a rigorous course of study in
		  mathematics, biology, chemistry, and physics, which consists of at
		  least—
													(aa)4 years of study in
		  mathematics; and
													(bb)3 years of study in the
		  sciences, with a laboratory component in each of those years; and
													(ii)offered such curriculum prior to February
		  8, 2006; or
											(E)the fifth year of a program of
		  undergraduate education that requires 5 full years of coursework, as certified
		  by the appropriate official of the degree-granting institution of higher
		  education, for which a baccalaureate degree is awarded by a degree-granting
		  institution of higher education—
											(i)is certified by the institution of higher
		  education to be pursuing a major in—
												(I)the physical, life, or computer sciences,
		  mathematics, technology, or engineering (as determined by the Secretary
		  pursuant to regulations); or
												(II)a critical foreign language; and
												(ii)has obtained a cumulative grade point
		  average of at least 3.0 (or the equivalent, as determined under regulations
		  prescribed by the Secretary) in the coursework required for the major described
		  in clause
		  (i).
											;
								(4)in subsection (d)—
							(A)in paragraph (1)—
								(i)in subparagraph (A)—
									(I)by striking The and
		inserting In
		general.—The;
									(II)in clause (ii), by striking
		or after the semicolon at the end;
									(III)in clause (iii), by striking
		subsection (c)(3)(C). and inserting subparagraph (C) or
		(D) of subsection (c)(3), for each of the two years described in such
		subparagraphs; or; and
									(IV)by adding at the end the following:
										
											(iv)$4,000 for an eligible student under
		  subsection (c)(3)(E).
											;
		  and
									(ii)in subparagraph (B)—
									(I)by striking Notwithstanding
		and inserting Limitation; ratable
		reduction.—Notwithstanding;
									(II)by redesignating clauses (i), (ii), and
		(iii), as clauses (ii), (iii), and (iv), respectively; and
									(III)by inserting before clause (ii), as
		redesignated under subclause (II), the following:
										
											(i)in any case in which a student attends an
		  institution of higher education on less than a full-time basis, the amount of
		  the grant that such student may receive shall be reduced in the same manner as
		  a Federal Pell Grant is reduced under section
		  401(b)(2)(B);
											;
									(B)by striking paragraph (2) and inserting the
		following:
								
									(2)Limitations
										(A)No grants for previous creditThe Secretary may not award a grant under
		  this section to any student for any year of a program of undergraduate
		  education for which the student received credit before the date of enactment of
		  the Higher Education Reconciliation Act of 2005.
										(B)Number of grantsThe Secretary may not award more than one
		  grant to a student described in subsection (c)(3) for each year of study
		  described in such subsection.
										;
		  and
							(C)by adding at the end the following:
		and
								
									(3)Calculation of grant paymentsAn institution of higher education shall
		  make payments of a grant awarded under this section in the same manner, using
		  the same payment periods, as such institution makes payments for Federal Pell
		  Grants under section
		  401.
									;
							(5)by striking subsection (e)(2) and inserting
		the following:
							
								(2)Availability of fundsFunds made available under paragraph (1)
		  for a fiscal year shall remain available for the succeeding fiscal
		  year.
								;
						(6)in subsection (f)—
							(A)by striking at least one and
		inserting not less than one; and
							(B)by striking subsection (c)(3)(A) and
		(B) and inserting subparagraphs (A) and (B) of subsection
		(c)(3); and
							(7)in subsection (g), by striking
		academic and inserting award.
						(b)Effective
		dateThe amendments made by subsection (a) shall take effect on
		January 1, 2009.
					11.Inapplicability of
		master calendar and negotiated rulemaking requirementsSections 482 and 492 of the Higher Education
		Act of 1965 (20 U.S.C. 1089, 1098a) shall not apply to amendments made by
		sections 2 through 9 of this Act, or to any regulations promulgated under such
		amendments.
				
	
		
			
			Secretary
		
	
	
	